DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a chemical process making olefins by dehydrogenation, does not reasonably provide enablement for a general unspecified chemical process of which the reactants and products are not claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The process as claimed is not limited to specific reaction processes as disclosed in specification instead it covers every reactions known and even still unknown by scientists. These unspecified but known chemical reactions such as alkylation of aromatics not disclosed by specification can be used in the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 7, 9 the term “the combustor” lacks an antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al (3,033,906).
Hay discloses a process of conversion a feedstream to produce a product in a system as shown in the sole figure having a fluidized catalytic reactor system having a reactor portion 12 and a catalyst processing portion 15 (regenerator 15). The catalyst has one active metal. The catalyst having one active metal is then fed from reaction portion 12 to catalyst processing 15 after separated from product effluent via line 17 comprising a product. The catalyst in catalyst processing portion 15 is combusted to heat by supplementary H2-rich fuel gas stream 29  (see the sole figure; column 1, line 10 to col. 8, lines 10).
Hay discloses that the fuel gas can be hydrocarbon gases such as methaneclaim 12 and ethaneclaims 3 and 4 (col. 1, line 47-53; stream 29 in the sole figure; col. 8, lines 8-10).
Hay does not disclose (1) the mole ratio percentage of hydrogen in the supplementary H2-rich fuel gas stream 29 as recited in claim 1 and the mole percentage of the gas hydrocarbon fuel in the supplementary H2-rich fuel gas stream 29 as recited in claim 6, (2) the WHSV of the supplementary H2-rich stream 29 is maintained as recited claim 7.
(1) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by selecting an appropriate mole ratio of hydrogen in the supplementary H2-rich fuel gas stream 29 such as equal or more than 50% and at least 1 mol% of the fuel gases to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
(2) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by selecting an appropriate WHSV to maintain as recited in claim 7 to arrive at the applicants’ claimed process except the criticality can be shown by applicants. 
Regarding claim 8, Hay discloses feeding an air stream 28 to treat the heated catalyst before the regenerated catalyst is fed via line 16 back to reactor 12 with the feed. Hay does not disclose how long the heated catalyst is exposed to the air stream. However, the timing is a process parameter must be selected.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by selecting an appropriate time of exposing the heated catalyst with oxygen such as more than 2 minutes to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
Regarding claims 2, 9, 10, and 11, the heated catalyst 16 after fed to the reactor 12 is recycled to  catalyst processing portion 15 via line 24. Hay does not disclose the weight ratio of the catalyst to the fuel gas is controlled by increasing or decreasing the catalyst recycled back to the regenerator. This parameter must be controlled.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by selecting the rate of the catalyst between the reactor and the regenerator according to the heat value of the supplementary H2- rich fuel gas used for the regeneration, the amount of the coke deposited on the recycled catalyst, and the heat needed for the reaction due to the rate of the feed.
 As a result, the weight ratio of the catalyst and the hydrocarbon gas fuel in the regeneration zone must be selected such as at least 300:1 to arrive at the applicants’ claimed process except the criticality can be shown by applicants.
As a result, the weight ratio of the catalyst and the hydrocarbon in the regeneration must be controlled as recited in claims 9.
As a result, the rate of catalyst transport between the reactor and the regenerator must be adjusted as recited in claim 10.
As a result, the heating value of the supplementary stream must be controlled such as to be constant as recited in claim 11.
Regarding claim 13, Hay discloses effluent stream 17 is separated to recover the desired product and a light gases stream 22 containing principally hydrogen, methane, and ethane (col. 2, line 63 to col. 3, line 10; col. 7, lines 37-45). This stream is not different from the gas stream claimed as the off-gas stream in claims 5 and 13. 
Hay discloses recycling this stream to the reaction zone not to the regeneration zone with the supplementary H2-rich fuel gas stream as recited in claim 13.
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by mixing the light gases stream 22 with the supplementary stream 29 so that it can be used in the regeneration zone since this has similar composition as the supplementary H2-rich fuel gas stream to arrive at the applicants’ claimed process.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al (3,033,906) in view of Bucur et al (3,657,153).
Hay discloses a process as discussed above.
Hay does not disclose using catalyst as recited in claim 14-16. However, Bucur discloses a catalyst containing alumina, platinum, and Na can be used to aromatize and reform benzines to produce reformed product containing aromatics (col. 1, lines 15-30; tables; col. 4, lines 18-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hay process by using the catalyst of Bucur to arrive at the applicants’ claimed process since Bucur discloses that the method of making the catalyst is simple and easy to carry out and have many advantages to prior art process (col. 1, lines 30-60; col. 4, lines 34-43).
The Bucur catalyst has a dual functions – reforming and aromatization. It is known reforming reactions includes various reactions, namely dehydrogenation. Therefore, once the Bucur catalyst is used in the Hay process the reactor works not only as an aromatization reactor but also a reforming including dehydrogenation reactor and the product of dehydrogenation of hexane would be expected to be an olefin, namely hexene as recited in claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/256,706 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims 1-20 discloses a process similar as to the presently claimed process. The conflicting process also has other step such as oxygen treating step. However, the presently claimed process does not exclude this step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772                                                                                                                                                                                                        /